 Case 1:19-cv-21107-RMB Document 19 Filed 04/16/21 Page 1 of 27 PageID: 277



NOT FOR PUBLICATION

                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY
                            CAMDEN VICINAGE

________________________
                                   :
ERIC M. RICHARDSON,                :
                                   :          Civ. No. 19-21107 (RMB)
                  Petitioner       :
                                   :
        v.                         :                   OPINION
                                   :
DAVID E. ORTIZ,                    :
                                   :
               Respondent          :
________________________           :


BUMB, United States District Judge

     Petitioner     Eric   M.   Richardson    is   a    prisoner   who   was

incarcerated in the Federal Correctional Institution in Fort Dix,

New Jersey when he filed a Petition for Writ of Habeas Corpus under

28 U.S.C. § 2241, challenging his loss of good time credits as a

sanction following a prison disciplinary hearing in the United

States Penitentiary Hazelton (“USP Hazelton”) in Bruceton Mills,

West Virginia. (Pet., ECF No. 1.) Petitioner filed a motion to

amend his petition on April 29, 2020 (Mot. for Amendment, Dkt. No.

7), and a motion for summary judgment on June 9, 2020. (Mot. for

S.J., Dkt. No. 8.) Respondent filed an answer to the petition on

June 25, 2020 (Answer, ECF No. 5), and Petitioner filed a reply

brief on July 13, 2020. (Reply, Dkt. No. 10.) The Court granted

Petitioner’s motion to amend but administratively terminated his
    Case 1:19-cv-21107-RMB Document 19 Filed 04/16/21 Page 2 of 27 PageID: 278



motion for summary judgment without prejudice. (Mem. and Order,

Dkt. No. 12.) Respondent filed an amended answer on November 20,

2020, to respond to Petitioner’s motion to amend. (Amended Answer,

Dkt. No. 15.) Petitioner filed two reply briefs to the amended

answer. (Reply, Dkt. No. 16; Reply, Dkt. No. 17.) The Court will

decide the petition on the briefs without oral argument, pursuant

to Federal Rule of Civil Procedure 78(b). For the reasons discussed

below, the Court denies the petition.

I.      BACKGROUND

        Petitioner    is   serving    a       180-month   sentence     imposed   on

December 1, 2010, in the United States District Court for the

District of Maryland, for conspiracy to distribute and possess

with intent to distribute a controlled substance, in violation of

21 U.S.C. § 846. (Declaration of Marisa Nash 1 (“Nash Decl.”), Ex.

A      at 2, Dkt. No. 9-3 at 3.) If Petitioner receives all good

conduct time currently available to him, his projected release

date is April 16, 2022. (Id., Ex. A at 3; Dkt. No. 9-3 at 2.)

        The   facts   surrounding    the       imposition   of   the   challenged

sanctions against Petitioner are as follows. On February 7, 2019,

at USP Hazelton, staff member B. Ashley issued Petitioner an




1 Marisa Nash is a Senior Attorney employed by the United States
Department of Justice, Federal Bureau of Prisons, at the Northeast
Regional Office, who has access to BOP records kept in the ordinary
course of business. (Nash Decl., ¶1, Dkt. No. 9-2.)

                                          2
 Case 1:19-cv-21107-RMB Document 19 Filed 04/16/21 Page 3 of 27 PageID: 279



incident report, charging him with three BOP Code violations: (1)

“Code 110” for “[r]efusing to provide a urine sample; refusing to

breathe into a Breathalyzer; [or] refusing to take part in other

drug-abuse testing;” (2) “Code 307” for “[r]efusing to obey an

order of any staff member;” and (3) “Code 312” for “[i]nsolence

toward   any   staff   member.” 2   (Declaration   of   Kenneth   Craddock 3

(“Craddock Decl.”), Dkt. No. 9-4; Ex. B at 1, Dkt. No. 9-5 at 2.)

     The incident report describes the incident as follows:

           On 2/7/2019 at approximately 8:32 pm, Inmate
           [“I/M”] Richardson, Eric refused to provide a
           breath test. While working as a compound
           officer, I[,] B. Ashley[,] was escorting Camp
           Inmates out of the USP when I/M Richardson
           began acting insolent towards staff by stating
           “y’all think you tough up here, y’all a bunch
           of punks.” I/M Richardson was slurring his
           words and appeared to be under the influence
           of an unknown substance. At that time, I
           escorted I/M Richardson to the Lieutenant's
           office to perform an Alco-Sensor breathalyzer
           test. Once we got into the office, I ordered
           inmate Richardson to provide a breath test
           into the Alco-Sensor breathalyzer in which he
           refused. Inmate Richardson stated “fuck you
           and your breathalyzer.” Inmate Richardson was
           then given three more direct orders to blow
           into the breathalyzer in which he refused by
           looking away. Inmate Richardson was then
           escorted to the Special Housing Unit without
           any further incident.


2 The BOP Prohibited Acts are described in 28 C.F.R. § 541.3 (Table
1).

3 Kenneth Craddock is a Discipline Hearing Officer (DHO) employed
by the United States Department of Justice, Federal Bureau of
Prisons (“BOP”), at the Federal Correctional Complex in Hazelton,
West Virginia (“FCC Hazelton”). (Craddock Decl., ¶1, Dkt. No. 9-
4.)
                                      3
 Case 1:19-cv-21107-RMB Document 19 Filed 04/16/21 Page 4 of 27 PageID: 280




(Craddock Decl., Ex. B at 1, Part I § 11.)

       Petitioner      was    given   a    copy      of    the    incident    report    the

following day. (Craddock Decl., Ex. B at 1, Part I §§ 15-16.) Upon

delivery of the report, staff advised Petitioner of his right to

remain silent, and Petitioner stated, “Ain’t nobody give me a

Breathalyzer.” (Id. at 2, §§ 23-24.) The investigating officer

referred the incident report to the Unit Discipline Committee

(“UDC”) for an initial hearing. (Id. § 27.)

       The UDC convened for an initial hearing on February 14, 2019.

Petitioner      told    the    UDC,       “I       don’t   know     anything    about    a

breathalyzer, never was one offered to me. They are violating my

religious belief[s] by spreading my anus hole.” (Id. at 1, Part II

§ 17.) The UDC notified Petitioner that it would refer the incident

report to a DHO for final disposition, which is required by 28

C.F.R. § 541.7(a)(4), because Code 110 is a “greatest severity

offense,” under 28 C.F.R. § 541.3 (Table 1). (Craddock Decl., Ex.

B at 3, Part II §§ 18-19.)

       The form “Notice of Discipline Hearing Before the DHO,”

indicated that Petitioner requested a staff representative to

review video footage and that he wished to call three inmates as

witnesses. (Craddock Decl., Ex. B, Dkt. No. 9-5 at 4.) Petitioner

also   signed    the    form    “Inmate        Rights      at    Discipline    Hearing,”

acknowledging that staff had advised him of his rights including:


                                               4
 Case 1:19-cv-21107-RMB Document 19 Filed 04/16/21 Page 5 of 27 PageID: 281



(1) the right to receive a written copy of the charges at least 24

hours prior to the hearing; (2) the right to have a staff member

who is reasonably available to serve as a staff representative;

(3) the right to call witnesses, present witness statements, and

introduce evidence, “provided institutional safety would not be

jeopardized”; (4) the right to present a statement or remain

silent; (5) the right to appear throughout the hearing; (6) the

right to receive written notice of the DHO’s decision and the facts

supporting the decision; and (7) the right to appeal the DHO’s

decision   through   the   administrative    remedy   process.   (Craddock

Decl., Ex. B, Dkt. No. 9-5 at 4-5.)

     The DHO hearing took place on March 13, 2019. (Craddock Decl.,

Ex. C, Dkt. No. 9-6 at 3.)      Prior to the hearing, the DHO noticed

that Petitioner requested a staff representative, specifically the

staff member who had chaired his UDC Committee Hearing. (Craddock

Decl., ¶2, Dkt. No. 9-4.) The DHO explained that BOP policy did

not permit this, and he asked Petitioner what he wanted the staff

representative to do for him. (Id.) Petitioner said he wanted the

staff representative to watch the video footage to see that he was

not intoxicated. (Id.) Petitioner declined the DHO’s offer for

Petitioner to select a different staff representative to watch the

video. (Id.) The DHO also offered to review the video himself but

stated that he would have to postpone the hearing in order to do

so. (Id.) Petitioner told the DHO that he wanted to go forward

                                     5
Case 1:19-cv-21107-RMB Document 19 Filed 04/16/21 Page 6 of 27 PageID: 282



with the hearing, and he waived the presence and testimony of a

staff representative. (Craddock Decl., ¶2, Dkt. No. 9-4; Ex. C at

1 § II.A, Dkt. No. 9-6 at 2.)

      The   hearing   continued    and    Petitioner    confirmed    that   he

understood his rights. (Id., Ex. C at 1 § III.B; Dkt. No. 9-6 at

2.) The DHO informed Petitioner that the inmates he had requested

as witnesses could not appear at the hearing due to security

concerns about bringing minimum-security camp inmates into the USP

Special Housing Unit. (Craddock Decl., ¶2, Dkt. No. 9-4.) Instead,

the witnesses gave written answers to specific questions provided

by Petitioner. (Id. Ex. C at 1 § III.C.2; Dkt. No. 9-6 at 3.)

According to the DHO, Petitioner “voiced no concerns, indicated

the   written     statements     addressed    [his]     desired     testimony

adequately, and told the DHO [he] wished to move forward with the

hearing.” (Id.)

      Inmates   provided   the    following   written    testimony.    Inmate

Graham said that Petitioner said “Nothing at All!” to the officer,

Petitioner did not appear to be under the influence, and Graham

did not hear Petitioner make an insolent remark. (Id., Ex. C, Dkt.

No. 9-6 at 5.) Inmates Howard, Kaim, Dewees, and Fassett stated

that Petitioner did not appear to be under the influence, and that

they did not hear him make an insolent remark. (Id., Dkt. No. 9-6

at 6-7, 9-10.) Inmate Guy indicated that he did not have relevant

information. (Id. at 8.) The DHO read the description of the

                                      6
 Case 1:19-cv-21107-RMB Document 19 Filed 04/16/21 Page 7 of 27 PageID: 283



incident from the incident report, and asked Petitioner if the

allegations were true. (Craddock Decl., Ex. C at 1 § III.B, Dkt.

No.   9-6   at   2.)    Petitioner   said,     “I   was   never   ordered   a

breathalyzer.” (Id.)

      The DHO determined that Petitioner committed the prohibited

act of refusing a drug or alcohol test, in violation of Code 110,

but dismissed the Code 307 and Code 312 charges because their

elements were contained in Code 110. (Id., Ex. C at 2-3 §§ IV-VI,

Dkt. No. 9-6 at 3-4.) In reaching his conclusion, the DHO noted

that he asked Petitioner whether any of the inmate witnesses were

present in the lieutenant’s office when the reporting officer said

he ordered the Breathalyzer test, and Petitioner said, “No.” (Id.,

§ V, Dkt. No. 9-6 at 3.) The DHO stated that he believed the

reporting officer was truthful and accurate in his reporting, as

he is required to do in all cases of inmate misconduct, and that

Petitioner offered no evidence to support his claim that he was

not asked to take a Breathalyzer test. (Id. at 3-4.) Based upon

all the evidence, the DHO concluded that Petitioner committed the

prohibited act of refusing an alcohol test. (Id. § VI, Dkt. No. 9-

6 at 4.) Thus, the DHO imposed the following sanctions: (1) loss

of 40 days of good conduct time; (2) loss of visiting privileges

for 180 days; and (3) 60 days in disciplinary segregation. (Id.)

The   DHO   explained    that   he   imposed    these     sanctions   because

“refus[ing] to provide a urine sample [sic] to staff when requested

                                      7
 Case 1:19-cv-21107-RMB Document 19 Filed 04/16/21 Page 8 of 27 PageID: 284



creates an inability of staff to implement the established drug

screening policy which provides an orderly operation where both

inmates and staff can live and work in a safe environment.”

(Craddock Decl., Ex. C at 3 § VII, Dkt. No. 9-6 at 4.)

      Petitioner attempted to exhaust the administrative remedies

available    to   challenge     the   DHO’s     decision      but   was    unable    to

complete the process due to his procedural errors. (Answer, Dkt.

No. 9 at 13-14.) Respondent does not press for dismissal based on

procedural   default     of    administrative      remedies.        Therefore,      the

Court turns to the merits of the petition. Petitioner raises four

grounds for relief in his petition, summarized as follows: (1) the

incident    report    was    defective       because    it   failed   to    identify

witnesses who were present at the time Petitioner allegedly refused

a Breathalyzer test; (2) the DHO denied Petitioner his right to a

staff representative to review video footage of the incident; (3)

Petitioner    was     not     provided   notice        of    the    cause    of     his

administrative segregation; and (4) the accusations by staff in

the   incident      report    were    falsified        in    retaliation     against

Petitioner, and the DHO was not impartial because he spoke to staff

member R. Simms about Petitioner. (Petition, Dkt. No. 1.)

II.   PETITIONER’S MOTION FOR AMENDMENT

      In his motion to amend, Petitioner alleges that on February

7, 2019, staff members Ashley and Simms conducted unauthorized

strip searches on himself and eleven other inmates between 7:58

                                         8
 Case 1:19-cv-21107-RMB Document 19 Filed 04/16/21 Page 9 of 27 PageID: 285



and 8:28 p.m. (Mot. for Amendment, Dkt. No. 7 at 2.) Petitioner

informed Ashley that forcing him to bend over and spread his butt

cheeks violated his religious beliefs. (Mot. For Amendment, Dkt.

No. 7 at 3.) Ashley threatened to use force against Petitioner if

he did not comply. (Id.) Petitioner then threatened to inform

Captain Howard of the incident. (Id.) Petitioner and the other

eleven inmates were then strip searched. (Id.) Petitioner alleges

that it was only the USP inmates, not the SPC [camp] inmates, who

were required to be strip searched at that time. (Id.) Petitioner

further alleges that video from security cameras would refute

Ashley’s allegation that Petitioner had been acting abnormally.

(Id.)

     Next, Petitioner describes an alleged incident that took

place before his DHO hearing on March 13, 2019. (Id. at 4.) He

alleges   that   Simms   worked   in   the   Special   Housing   Unit   where

Petitioner was housed, and that she spoke to the DHO before the

hearing. (Id.) Petitioner further alleges the DHO falsely claimed

that Petitioner’s requested witnesses could not appear at the

hearing for security reasons, and the DHO withheld five witness

statements prepared for the hearing. (Id.) Petitioner contends

that witness names were improperly omitted from the incident report

to frustrate his ability to defend himself. (Id.)

III. DISCUSSION

     A.    Standard of Law

                                       9
Case 1:19-cv-21107-RMB Document 19 Filed 04/16/21 Page 10 of 27 PageID: 286



      28 U.S.C. § 2241 provides, in relevant part:

            (a) Writs of habeas corpus may be granted by
            the Supreme Court, any justice thereof, the
            district courts and any circuit judge within
            their respective jurisdictions . . .

            (c) The writ of habeas corpus shall not
            extend to a prisoner unless—
                 . . .
                 (3) He is in custody in violation of
                 the Constitution or laws or treaties of
                 the United States; . . .

      “Federal prisoners serving a term of imprisonment of more

than one year have a statutory right to receive credit toward their

sentence for good conduct.” Denny v. Schultz, 708 F.3d 140, 143

(3d Cir. 2013) (citing 18 U.S.C. § 3624(b); 28 C.F.R. § 523.20

(2008)). Based on this statutorily created right, “a prisoner has

a   constitutionally     protected     liberty     interest   in   good     time

credit.” Denny, 708 F.3d at 144 (quoting Young v. Kann, 926 F.2d

1396, 1399 (3d Cir. 1991) (citing Wolff v. McDonnell, 418 U.S.

539, 556–57 (1974)). Due Process claims based on sanctions that do

not   affect   the    execution   of   a    prisoner’s    sentence    are    not

cognizable under 28 U.S.C. § 2241. Castillo v. FBOP FCI Fort Dix,

221 F. App'x 172, 175 (3d Cir. 2007).

      The   Supreme    Court   defined      the   due   process    protections

required when a prison disciplinary hearing may result in loss of

good conduct time. The five due process protections include:                 1)

the right to appear before an impartial decision-making body; 2)

twenty-four hour advance written notice of the charges; 3) an

                                       10
Case 1:19-cv-21107-RMB Document 19 Filed 04/16/21 Page 11 of 27 PageID: 287



opportunity to call witnesses and present documentary evidence,

provided the presentation of such does not threaten institutional

safety   or    correctional        goals;        4)    assistance     from     an    inmate

representative, if the charged inmate is illiterate or complex

issues are involved; and 5) a written decision by the fact-finder,

including      the    evidence     relied        on     and    the    reason    for      the

disciplinary action. Wolff, 418 U.S. at 546-71.

     Further,        the   DHO’s   decision           must    be   supported    by    “some

evidence.” Superintendent, Mass. Corr. Inst. at Walpole v. Hill,

472 U.S. 445, 455 (1985). The “some evidence” standard is met if

“there   was    some       evidence   from       which       the   conclusion       of   the

administrative tribunal could be deduced....” Id. at 455 (quoting

United States ex rel. Vajtauer v. Commissioner of Immigration, 273

U.S. 103, 106 (1927)). Determining whether the standard has been

met “does not require examination of the entire record, independent

assessment of the credibility of witnesses, or weighing of the

evidence.” Hill, 472 U.S. at 455. Instead, courts should determine

“whether there is any evidence in the record that could support

the conclusion reached by the disciplinary board.” Id. at 455-56.

     The BOP has substantially adopted and in some instances gone

beyond these due process requirements by promulgating regulations

governing its disciplinary procedures. Frankenberry v. Williams,

677 F. Supp. 793, 796 (M.D. Pa.) aff’d, 860 F.2d 1074 (3d Cir.

1988); 28 C.F.R. §§ 541.1 to 541.8.                    If prison staff have reason

                                            11
Case 1:19-cv-21107-RMB Document 19 Filed 04/16/21 Page 12 of 27 PageID: 288



to believe that an inmate has committed a prohibited act, staff

must prepare an incident report and refer it for investigation. §

541.5(a)-(b). The incident report must “describe[e] the incident

and the prohibited act(s) [the inmate] is charged with committing.”

§ 541.5. After the inmate receives the incident report, a staff

member will investigate the incident and inform the inmate of his

rights. § 541.5(b).

     After the investigation, the incident report is referred to

a Unit Disciplinary Committee (“UDC”) for an initial hearing. §

541.7. If an inmate is charged with a Greatest or High severity

prohibited act, the UDC will automatically refer the incident

report to the DHO for further review and advise the inmate of his

rights at the DHO hearing. 28 C.F.R. § 541.7(a)(4), (g). The Warden

must give the inmate advance written notice of the charges no less

than 24 hours before the DHO hearing. 28 C.F.R. § 541.8(c).

     If requested, the Warden must provide an inmate with a staff

member to represent him at the DHO hearing. 28 C.F.R. § 541.8(d).

An inmate has the right to be present throughout the DHO hearing,

except during deliberation or when institutional security would be

jeopardized. 28 C.F.R. § 541.8(e). An inmate is entitled to make

a statement and present documentary evidence. 28 C.F.R. § 541.8(f).

An inmate has the right to submit names of requested witnesses and

have them called to testify. 28 C.F.R. § 541.8(f). The DHO shall

call those witnesses who have information directly relevant to the

                                    12
Case 1:19-cv-21107-RMB Document 19 Filed 04/16/21 Page 13 of 27 PageID: 289



charges and who are reasonably available. 28 C.F.R. § 541.8(f)(2)-

(3). The DHO may dismiss any charge or find a prohibited act was

committed, and impose any available sanction for the act. 28 C.F.R.

§ 541.8(a). The decision of the DHO must be based on “at least

some facts”, and if there is conflicting evidence, it must be based

on the “greater weight of the evidence.” 28 C.F.R. § 541.8(f).

Finally, the DHO must prepare a record of the proceedings, which

includes the DHO’s decision, the evidence relied on, the sanction

imposed, and the reason for the sanction. 28 C.F.R. § 541.8(h).

The harmless error analysis applies to cases concerning prison

disciplinary proceedings. Elkin v. Fauver, 969 F.2d 48, 53 (3d

Cir. 1992) (“‘If a person may be convicted and obliged to serve a

substantial prison sentence notwithstanding a constitutional error

determined to be harmless, surely the conditions of confinement of

a   sentenced   prisoner   may   be    made   temporarily    more   severe   as

discipline for a prison rules infraction despite a harmless error

in adjudicating the violation.’”) (quoting Powell v. Coughlin, 953

F.2d 744, 750 (2d Cir. 1991) (citation omitted)).

      B.   Ground One of the Petition

           1.    The Parties’ Arguments

      In his first ground for relief, Petitioner relies on BOP

Program Statement 5270.09 and 28 C.F.R. § 541.5(a) to support his

claim that the incident report was defective and deprived him of

the   opportunity   to   present   a    defense   by   not   identifying     all

                                       13
Case 1:19-cv-21107-RMB Document 19 Filed 04/16/21 Page 14 of 27 PageID: 290



witnesses to the alleged misconduct. Respondent contends that the

incident   report   provided    Petitioner     with   ample   information

concerning the charges against him and the facts supporting those

charges.

     In reply, Petitioner asserts that the incident report omitted

the following facts. On the day of the alleged incident, Petitioner

and eleven other inmates from the Satellite Prison Camp-Hazelton

were on a work assignment at FCC Hazelton under close supervision

of six to nine FCC Hazelton staff, one of whom was Mr. Ashley.

Petitioner questions how Ashley could have identified him but not

others who were present. Petitioner also takes issue with Ashley’s

failure to identify witnesses in the Lieutenant’s office who heard

Petitioner refuse to take a Breathalyzer test.

           2.   Analysis

     BOP regulation 28 C.F.R. § 541.5(a) governs incident reports

and provides, in relevant part: “[a] staff member will issue you

an incident report describing the incident and the prohibited

act(s) you are charged with committing.” BOP Program Statement

5270.09 provides further guidance to BOP staff, stating

           The description of the incident should contain
           all facts known by the employee that are not
           confidential. Anything unusual about the
           inmate’s behavior should be noted. The
           reporting employee also lists persons (staff,
           inmates, others) at the scene, and physical
           evidence   (weapons,   property,   etc.)   the
           employee may have handled. The report reflects
           any actions taken, including use of force. The

                                    14
Case 1:19-cv-21107-RMB Document 19 Filed 04/16/21 Page 15 of 27 PageID: 291



            reporting employee signs the report, enters
            his/her title, date, and time, and forwards it
            to the Lieutenant. The description of the
            incident provides the inmate with specific
            evidence for which he/she may prepare a
            defense” 4

      The incident report here adequately described the incident

and charges against Petitioner, in compliance with 28 C.F.R. §

541.5(a). “A habeas claim under § 2241 cannot be sustained based

solely on the BOP's alleged violation of its own Program Statements

inasmuch as the Program Statements are not mandated by statute or

the Constitution….” Sepulveda v. Warden Canaan USP, 645 F. App'x

115, 118 n. 2 (3d Cir. 2016) (citing e.g., Reeb v. Thomas, 636

F.3d 1224, 1227 (9th Cir. 2011)). Petitioner presented statements

from witnesses that Petitioner was not acting intoxicated and was

not insolent toward staff. The witnesses said nothing about whether

Petitioner refused to take a breath test, the infraction of which

he   was   ultimately   found   guilty.   Indeed,    at   the   DHO   hearing,

Petitioner admitted that there were no inmate witnesses in the

Lieutenant’s     Office    when    Petitioner       allegedly     refused    a

Breathalyzer test. Petitioner was not found guilty of intoxication

or insolence, so the failure to identify other witnesses who could

testify about those issues is harmless. There were no inmate

witnesses, nor any other witness identified by Petitioner, was in


4 Available at
https://www.bop.gov/PublicInfo/execute/policysearch?todo=query&s
eries=5000 (last visited April 14, 2021).
                                     15
Case 1:19-cv-21107-RMB Document 19 Filed 04/16/21 Page 16 of 27 PageID: 292



the Lieutenant’s office and had knowledge of Petitioner’s alleged

refusal to take a breath test. Therefore, Petitioner was not

deprived of an opportunity to present a defense.

       C.    Ground Two of the Petition

       In his second ground for relief in the petition, Petitioner

contends that the DHO denied him a staff representative who could

review video footage of the incident. Petitioner alleges that he

requested a female officer who worked in the Lieutenant’s Office

to serve as his staff representative, and that he wanted her to

review security camera footage that would establish his innocence.

       Respondent acknowledges that 28 C.F.R. § 541.8(d) allows

inmates “a staff representative during the DHO hearing process,”

but the regulations do not permit the chair of a prisoner’s UDC

hearing     to   serve   as   staff   representative.        Id.   §   541.8(d)(1)

(excluding staff who were “otherwise significantly involved in the

incident”). At the DHO hearing, Petitioner alternatively requested

“the captain” serve as his staff representative, and the DHO

advised him that due to the captain’s position he was not allowed

to serve as a staff representative. (Craddock Decl. ¶ 2, Dkt. No.

9-4;    Supplemental      Declaration        of    Kenneth   Craddock    (“Supp’l

Craddock Decl.”) ¶ 3, Dkt. No. 15-3.) The DHO offered Petitioner

an   opportunity    to   select   another         staff   representative.    (Id.)

Petitioner declined to choose another staff representative or to



                                        16
Case 1:19-cv-21107-RMB Document 19 Filed 04/16/21 Page 17 of 27 PageID: 293



have the DHO watch the video footage because he did not want to

delay the hearing. (Id.)

       BOP regulation 28 C.F.R. § 541.8(d)(1) provides “[y]ou may

request the staff representative of your choice, so long as that

person was not a victim, witness, investigator, or otherwise

significantly involved in the incident.” (emphasis added). This is

not a guarantee of the staff member of a prisoner’s choosing.

Members of the UDC Committee fall within the provision excluding

them    as   staff   representative        by   their   involvement   in   the

disciplinary proceeding. The record shows Petitioner was offered

the opportunity for a staff representative other than the chair of

the UDC Committee or the captain whom he had requested and/or for

the DHO to view the video footage but Petitioner declined both

offers. Therefore, he was not deprived of due process.

       D.    Ground Three of the Petition

       For his third ground for relief, Petitioner submits that (1)

he was placed in the SHU without explanation by R. Simms; (2) the

BOP failed to provide an Administrative Detention Order, required

by 28 C.F.R. §§ 541.25(a), 541.26(a); and (3) he was never visited

by a Segregation Review Official.

       Respondent    argues   that    Petitioner’s       challenge    to   his

placement in the SHU did not affect the fact or duration of his

sentence, therefore, the Court lacks jurisdiction to consider this



                                      17
Case 1:19-cv-21107-RMB Document 19 Filed 04/16/21 Page 18 of 27 PageID: 294



argument. Alternatively, the Due Process Clause does not protect

the imposition of sanctions other than loss of good conduct time.

     Respondent     is    correct.        “[D]iscipline   in   segregated

confinement d[oes] not present the type of atypical, significant

deprivation in which a State might conceivably create a liberty

interest that gives rise to a cognizable habeas claim.” Sandin v.

Conner, 515 U.S. 472, 486 (1995). Due process claims based on

sanctions that do not affect the execution or duration of a

prisoner’s sentence are not cognizable under 28 U.S.C. § 2241. Id.

at 487; Castillo v. FBOP FCI Fort Dix, 221 F. App'x 172, 175 (3d

Cir. 2007). Ground Three of the petition does not present a

cognizable habeas claim.

     E.    Ground Four of the Petition

     For his fourth ground for relief, Petitioner alleges that he

was deprived of his outside recreation time and use of the law

library while in the SHU. As a result, he submits that he was

unable to “file against” staff members Ashley and Simms. Petitioner

alleges Ashley and Simms allegedly placed him in a holding cell in

the Lieutenant’s Office because he complained that his strip search

violated his religious beliefs. Petitioner claims that Ashley and

Simms falsely accused him of being under the influence and that he

refused a Breathalyzer because he threatened to report their

misconduct to a captain.



                                     18
Case 1:19-cv-21107-RMB Document 19 Filed 04/16/21 Page 19 of 27 PageID: 295



     Respondent        argues   that    Petitioner   cannot    challenge   the

conditions in the SHU in a habeas corpus petition. Insofar as

Petitioner is challenging a lack of evidence supporting the DHO’s

decision, Respondent maintains that the evidence presented at

Petitioner’s discipline hearing satisfied the minimal standard of

proof required to uphold the DHO’s conclusions. The DHO relied

upon the incident report prepared by the reporting staff member,

who reported that he gave Petitioner four orders to provide a

breath    test   and    that    Petitioner    refused   to    comply,   instead

responding with an expletive. (Craddock Decl., Ex. B at 1, Dkt.

No. 9-5 at 2; Ex. C at 2, Dkt. No. 15-5 at 3.) According to

Respondent, the DHO was entitled to credit the officer’s report

over the testimony of Petitioner and the inmate witnesses, because

those witnesses were not in the lieutenant’s office where the

reporting officer said he ordered the Breathalyzer.

     As    discussed       above,      Petitioner    cannot    challenge   the

conditions of segregated confinement, including limitations on

outdoor recreation time and use of the law library, in a § 2241

habeas petition. Although Petitioner may have been unable to file

a grievance against Ashley and Simms as he alleges, he was not

deprived of the opportunity to present his defense that they

falsified the incident report in retaliation for his threat to




                                         19
Case 1:19-cv-21107-RMB Document 19 Filed 04/16/21 Page 20 of 27 PageID: 296



report   their   alleged    misconduct    during    his   strip   search. 5

Petitioner could have testified about the alleged retaliation at

the hearing but only made a statement that “I was never ordered a

breathalyzer.” (Craddock Decl., Ex. C at § III, Dkt. No. 9-6 at

2.) Additionally, Petitioner did not ask the witnesses who were

present for the strip search to provide statements concerning his

alleged threat to report Ashley for violating his rights or comment

on Ashley’s response to the threat. Petitioner only asked his

witnesses to describe whether he appeared intoxicated or insolent

toward staff. Finally, although Petitioner argues that the DHO’s

decision is against the weight of the evidence, it is not the

court’s role to examine the entire record, independently assess

the credibility of witnesses or weigh the evidence.” Hill, 472

U.S. at 455. “The ‘some evidence’ standard may be satisfied solely

by such an incident report.” Benson v. United States, 625 F. App'x

20, 22 (3d Cir. 2015) (citing Hudson v. Johnson, 242 F.3d 534,




5 Insofar as Petitioner may be asserting a claim against Ashley
and Sims for violation of the Fourth Amendment by conducting an
unreasonable search, such a claim is not cognizable in a habeas
petition under 28 U.S.C. § 2241 because relief does not affect the
execution or duration of confinement. See Leamer v. Fauver, 288
F.3d 532, 542 (3d Cir. 2002) (“when the challenge is to a condition
of confinement such that a finding in plaintiff's favor would not
alter his sentence or undo his conviction, an action under § 1983
[or Bivens in the case of a federal prisoner] is appropriate.”)
(alteration added).



                                    20
Case 1:19-cv-21107-RMB Document 19 Filed 04/16/21 Page 21 of 27 PageID: 297



536–37 (5th Cir. 2001); McPherson v. McBride, 188 F.3d 784, 786

(7th Cir. 1999)).

        Petitioner has requested discovery of the video footage and

other evidence that was not before the DHO at the hearing. (Reply

Brief, Dkt. No. 16 at 5.) Petitioner waived the opportunity to

have the DHO watch the video footage by declining to postpone the

hearing so the DHO could watch the video. Petitioner also declined

to choose a different staff representative who could have assisted

him in obtaining additional evidence that Petitioner now requests.

Therefore, the Court denies Petitioner’s discovery requests, and

denies Ground Four of the petition.

        F.    Claims Raised in the Motion for Amendment

        Petitioner raised the following claims in his motion for

amendment.

              1.     There were no security               reasons      to   preclude
                     witnesses at the hearing

        Petitioner    alleges    that       the   DHO     falsely   claimed    that

Petitioner’s witnesses could not appear at the hearing for security

reasons. This claim fails. Even if Petitioner had reason to believe

the presence of witnesses posed no security threat, the due process

right    to   call   witnesses   at     a    prison     disciplinary    hearing   is

limited; an “inmate facing disciplinary proceedings should be

allowed to call witnesses and present documentary evidence in his

defense when permitting him to do so will not be unduly hazardous


                                            21
Case 1:19-cv-21107-RMB Document 19 Filed 04/16/21 Page 22 of 27 PageID: 298



to institutional safety or correctional goals.” Wolff, 418 U.S. at

566   (1974).    The     Supreme      Court     explained      that   “[m]any     prison

officials, on the spot and with the responsibility for the safety

of inmates and staff, are reluctant to extend the unqualified right

to call witnesses; and in our view, they must have the necessary

discretion       without        being      subject        to     unduly        crippling

constitutional impediments. Id. at 566-67. Thus, it is at the

discretion of prison administrators to make the determination of

the institutional security needs, and the Court will not second

guess    such    a    determination.       See    Florence      v.    Bd.   of    Chosen

Freeholders of Cty. of Burlington, 621 F.3d 296, 302 (3d Cir. 2010)

aff'd,    566    U.S.     318     (2012)      (“authorities       are     entitled    to

considerable         latitude    in     designing     and      implementing       prison

management policies”) (citing Thornburgh v. Abbott, 490 U.S. 401,

407–08 (1989)).

            2.       The DHO withheld five witness statements

      Petitioner       asserts     that     the    DHO    withheld      five     witness

statements      prepared    for    the     hearing.      Specifically,      he    stated

“DHO's report would sustain that although all 11 inmates provided

statements supporting Richardson’s claim of innocence that DHO

withheld from the records 5 of the inmates statements.” (Mot. for

Amendment, Dkt. No. 7 at 4.) DHO Craddock responded to this

allegation in his supplemental declaration as follows:



                                           22
Case 1:19-cv-21107-RMB Document 19 Filed 04/16/21 Page 23 of 27 PageID: 299



           With regard to Petitioner's claim I did not
           consider all of his desired witnesses, I deny
           that allegation. I considered six witness
           statements submitted by six inmates who
           Petitioner identified as witnesses. I did not
           exclude any witnesses that he wanted to
           present. I considered the statements of his
           witnesses and weighed their statements as part
           of my decision. I recall that I specifically
           asked Petitioner during the hearing if any of
           his witnesses were in the Lieutenant's Office
           when he was ordered to submit to the
           Breathalyzer and he stated they were not. I
           documented this exchanged [sic] in my DHO
           Report.

(Supp’l. Craddock Decl. ¶4, Dkt. No. 15-3.) Petitioner claims that

the DHO’s report supports his allegation, but it does not. The

report indicates that the DHO considered the witness statements of

Inmates Graham, Howard, Kaim, Guy, Dewees and Fassett, and those

statements   are    attached   to    the    DHO’s   report.   (Supp’l    Decl.

Craddock, Ex. C, § III.D, Dkt. No. 15-5 at 3-10.) Further, the

“Notice of Discipline Hearing Before the DHO” form indicates that

Petitioner requested three inmate witnesses, Graham, Dewees, and

Fassett. (Supp’l Decl. Craddock, Ex. B, Dkt. No. 15-4 at 4.) There

is nothing in the record showing Petitioner requested written

statements from eleven witnesses. Further, as previously noted,

Petitioner declined an alternative staff representative at the

hearing,   and     thus   waived    the    opportunity   to   have   a   staff

representative obtain additional witness statements on his behalf.

See 28 C.F.R. § 541.8(d)(2) (“the staff representative may also

assist you by speaking with and scheduling witnesses, obtaining

                                      23
Case 1:19-cv-21107-RMB Document 19 Filed 04/16/21 Page 24 of 27 PageID: 300



written statements, and otherwise helping you prepare evidence for

presentation at the DHO's hearing.”) Therefore, the Court finds

DHO Craddock’s statement that he did not withhold five witness

statements is undisputed, and Petitioner was not deprived of the

written testimony of his requested witnesses. See Federal Rule of

Civil Procedure 56(e)(2) (“If a party fails to properly support an

assertion of fact or fails to properly address another party's

assertion of fact as required by Rule 56(c), the court may:

consider the fact undisputed for purposes of the motion;” SECT

2254 Cases Rule 1 (scope of the rules) and Rule 12 (“[t]he Federal

Rules   of   Civil   Procedure,   to    the   extent   that   they   are   not

inconsistent with any statutory provisions or these rules, may be

applied to a proceeding under these rules.”)

             3.   The DHO was not impartial

     Petitioner alleges the DHO was not impartial because he relied

on a policy that required him to find in favor of an employee

despite eleven witness statements to the contrary. (Mot. for Summ.

J., Dkt. No. 8 at 2.) In his supplemental declaration in support

of Respondent’s Amended Answer, DHO Craddock stated:

             My decision in this matter was based on the
             greater weight of the evidence. Petitioner was
             afforded all due process protections as
             required by policy, I weighed the evidence
             involved including the statement of the
             reporting   officer,   Petitioner's   witness'
             statements and Petitioner's statement during
             the hearing. I determined the greater weight
             of the evidence showed Petitioner refused a

                                       24
Case 1:19-cv-21107-RMB Document 19 Filed 04/16/21 Page 25 of 27 PageID: 301



            Breathalyzer        test     and         sanctioned     him
            accordingly.

(Supp’l Decl. Craddock ¶6, Dkt. No. 15-3.)

     It appears that Petitioner’s argument is based on a misreading

of the DHO report. DHO Craddock wrote in the report:

            [t]he DHO informed you that he believed SOS
            Ashley was being truthful and accurate in his
            reporting as he is obligated to do so in all
            cases of inmate misconduct. You offered no
            evidence to support your claim that you
            weren’t ordered to take a breathalyzer test.

(Id., Ex.    C   at   §   V;   Dkt.    No.    15-5    at   3-4.)   The    reasonable

interpretation of this statement is that Ashley was obligated to

make an accurate and truthful report in all cases of inmate

misconduct, not that DHO Craddock was required to accept Ashley’s

report as accurate and truthful. If Petitioner’s contention were

true, there would be no reason for a hearing on any incident report

because the DHO would always be required to accept it as true. In

the DHO report and in his supplemental declaration, DHO Craddock

stated that he weighed all of the evidence including Petitioner’s

statement and that of his witnesses but he believed Ashley’s

report. Again, none of the witnesses were present when Petitioner

refused the breath test in the Lieutenant’s office.

     Petitioner also alleges that DHO Craddock was not impartial

because he spoke with Sims, an interested party, before the DHO

hearing. (Mot. for Amendment, Dkt. No. 7 at 4.) In his supplemental

declaration, DHO Craddock responded:

                                         25
Case 1:19-cv-21107-RMB Document 19 Filed 04/16/21 Page 26 of 27 PageID: 302



             With regard to Plaintiff’s claim that I had a
             conversation with "Officer Simms" before the
             DHO hearing, I do not recall any such
             conversation. There are hundreds of staff
             members at FCC Hazelton and I am aware that an
             Officer Sims works at FCC Hazelton, but I do
             not    know    Officer    Sims     personally.
             Nevertheless, any conversation would not have
             been part of my evidence or consideration
             during the DHO hearing.

(Supp’l Decl. Craddock ¶5, Dkt. No. 15-3.) Even assuming the DHO

spoke to Sims before the hearing, the mere fact that they spoke

does not indicate they spoke about Petitioner’s case or that Sims

held any influence over the DHO. Petitioner did not request Sims

as a witness nor did he give any testimony about Sim’s involvement

in the incident at the hearing. If Petitioner was concerned about

the conversation, he could have raised the issue at the hearing or

he   could   have   sought   a   continuance   so    he   could   obtain   more

information. The Court denies Petitioner’s claim that the DHO was

not impartial.

      G.     Claims Raised in Reply Brief

      In his initial reply brief, Petitioner asserted for the first

time that not only was he prejudiced by the loss of forty days

good conduct time, but that the BOP has repeatedly refused to

calculate his earned time credits under the First Step Act. (Dkt.

No. 10 at 9.) This issue is separate from whether Petitioner was

deprived     of     due   process   during     the    prison      disciplinary

proceedings. A moving party cannot raise new issues for the first


                                      26
Case 1:19-cv-21107-RMB Document 19 Filed 04/16/21 Page 27 of 27 PageID: 303



time in a reply brief because a responding party must have fair

notice of the claim and opportunity to respond. George v. United

States, 2020 WL 2731166, at *5 (D.N.J. May 26, 2020) (collecting

cases). Petitioner is not precluded from asserting his claim in a

new habeas petition, after exhausting his administrative remedies.

IV.   CONCLUSION

      For the reasons discussed above, the Court denies the petition

for writ of habeas corpus under 28 U.S.C. § 2241. An appropriate

order follows.



Date: April 15, 2021
                                         s/Renée Marie Bumb
                                         RENÉE MARIE BUMB
                                         United States District Judge




                                    27
